COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Wen Lian H. Patience v. Christine Hendricks Hodson

Appellate case number:     01-22-00599-CV

Trial court case number: 22-DCV-290170

Trial court:               458th District Court of Fort Bend County

         This is an appeal from a final judgment signed on June 1, 2022, granting appellee Christine
Hendricks Hodson’s motion to dismiss pursuant to the Texas Citizen’s Participation Act.
Appellant Wen Lian H. Patience filed a motion for new trial on July 1, 2022 and a notice of
restricted appeal on August 17, 2022.
        A restricted appeal is for parties who did not participate in the hearing that resulted in
judgment complained of and who did not timely file a post-judgment motion or request for findings
of fact and conclusions of law, or a notice of appeal within the time permitted by Rule 26.1(a).
See TEX. R. APP. P. 30. The reporter’s record indicates that appellant did participate in the hearing
that resulted in the final judgment. And appellant timely filed a motion for new trial, as well as a
notice of appeal. Accordingly, appellant’s notice of restricted appeal is incorrect. The notice of
appeal was timely filed but is defective. See TEX. R. APP. P. 25.1(g). Accordingly, appellant must
file an amended notice of appeal, within 10 days of the date of this order, stating that she is
appealing from the final judgment signed on June 1, 2022.
        In the trial court, appellant responded to appellee’s motion to dismiss, in part by filing
exhibits on a flash drive. Although appellee objected to these exhibits, the record contains no ruling
on those objections. When the trial court clerk attempted to file the clerk’s record in this Court,
the index noted that the exhibits were on a flash drive, but the documents on that flash drive were
not included in the clerk’s record. Instead, the trial court clerk attempted to file those documents
separately from the clerk’s record. Those separate documents were rejected by our clerk’s office.
        Because the clerk’s record fails to contain the exhibits filed with appellant’s response to
appellee’s motion to dismiss, we strike the clerk’s record filed on August 31, 2022, and order the
trial court clerk to file a corrected clerk’s record containing the exhibits in the form of the
documents that were contained on the flash drive. See TEX. R. APP. P. 34.5(d). This corrected
clerk’s record shall be filed in this Court within 10 days of the date of this order.
       It is so ORDERED.
Judge’s signature: ____/s/ Richard Hightower________
                    Acting individually  Acting for the Court


Date: ___September 8, 2022____